Citation Nr: 1432550	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-09 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This matter has been previously remanded by the Board in September 2013.  Although a hearing before the Board was rescheduled to occur in January 2013 per the Veteran's request, the Veteran did not appear and has not provided good cause for his absence.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2014).     

As has been noted in the September 2013 remand, the Veteran specifically limited his appeal to entitlement to service connection for PTSD, as opposed to the claims for service connection for manic depression (also claimed as mental stress and depression) and anxiety, which were also denied in the February 2010 rating decision.  Therefore, the only issue for consideration by the Board at this time is entitlement to service connection for PTSD, although the Board is aware of the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) that a claim that identifies PTSD without more must be considered a claim for any mental disability that may be reasonably encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim.  


FINDING OF FACT

The most probative evidence of record does not establish that the Veteran has asserted any in-service stressor, related to combat with the enemy during active service, fear of hostile military or terrorist activity, or otherwise.  




CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A November 2008 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

As to the duty to assist, to the extent possible, the Veteran's service treatment records, private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Appeals Management Center (AMC) contacted the Veteran in a September 2013 letter in an attempt to obtain authorization to request private medical records, but the Veteran did not provide the authorization, and in November 2013 submitted a statement in support of claim explaining that the Veteran had no further information to send, and asking VA to process the claim.  The AMC also attempted to obtain the Veteran's Social Security Administration (SSA) records, but was informed in October 2013 that the medical records have been destroyed, and further efforts to obtain them would be futile.  

There has been no VA examination for the purposes of determining entitlement to service connection for PTSD.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5013A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, the Board finds that a current VA examination to determine whether the Veteran has PTSD that is the result of his military service is not necessary to decide the claim.  One of the medical examiner's responsibilities is to formulate an opinion as to whether it is at least as likely as not that the claimed PTSD is related to a verified in-service stressor; since in this case there is no verified stressor, examination at this point would be fruitless.  Remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for PTSD also requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f).  VA regulations provide that if a veteran was engaged in combat with the enemy, and his claimed stressor is related to that combat, then the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as there is not clear and convincing evidence to the contrary.  38 C.F.R. 
§ 3.304(f)(2).  Additionally, the Board notes that in 2010 VA amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor in some situations.  38 C.F.R. § 3.304(f).  However, this added paragraph of relaxed standards only applies "if a stressor claimed by the veteran is related to the veteran's fear of hostile military or terrorist activity."  38 C.F.R. § 3.304(f)(3).  Therefore, in order to establish service connection for PTSD the evidence must include a medical diagnosis of PTSD and corroborate the occurrence of an in-service stressor during the Veteran's period of active military service.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Facts and Analysis

The Veteran has not identified any in-service stressor that he believes caused or aggravated his psychiatric condition.  The Board notes the April 2013 informal hearing presentation (IHP) in which the Veteran's representative contends that the Veteran incurred a mental health condition consisting of anxiety and depression, which was aggravated by his service.  However, as noted in the introduction and in the September 2013 remand, the Veteran has limited his appeal to the issue of PTSD, excluding his claims for anxiety and manic depression.  The IHP also contends that the Veteran's memory loss makes him incapable of providing the necessary information to support his claim.  

The Veteran's DD214 does not indicate that the Veteran was exposed to combat during his military service.  Available service records also do not establish the Veteran served in military combat, and the Veteran has not asserted that he served in military combat.  As such, the Board finds that the Veteran cannot establish the occurrence of in-service stressors under the combat presumption in this claim.  Additionally, the Veteran has not contended any stressor related to fear of hostile military or terrorist activity.  Moreover, the Veteran's service treatment records do not record any potential stressors.  A June 2012 treatment note indicated the Veteran's traumatic experiences as "military" without further detail.  The Board recognizes and sympathizes with the Veteran's difficulty with memory loss.  Nonetheless, the Board cannot proceed with a claim of service connection for PTSD without an identifiable in-service stressor.  The Board also notes that the Veteran's VA treatment records do not contain a DSM IV diagnosis for PTSD.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for PTSD is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


